COX, Judge
(concurring in part and in the result):
15. I agree with Chief Judge Sullivan that the guilty pleas must stand. As to his views concerning the remand of the case and the response of the Court of Military Review *, I believe those views are personal and not of moment to the decision in this case.
16. However, I also will issue an essay sharing my views concerning the lamentations of Judges Young, Raichle, and Snyder. I do not use the word lamentations in the pejorative sense, for I, too, mourn the fact that we see far too much piecemeal litigation. Such does not promote the ends of justice. See Murphy v. The Judges of the United States Army Court of Military Review, 34 MJ 310 (CMA 1992). I, too, lament that the administration of justice is obviously hampered by our practice of allowing appellants to raise issues not litigated below for the first time before this Court. Administration of justice is not enhanced by granting eight enlargements of time to appellant’s counsel for filing an original brief in the court below and, in all likelihood, we also granted enlargements of time. Administration of justice is not promoted by our remanding a case to a Court of Criminal Appeals, if indeed there is a sufficient record upon which we can resolve a case. All of these things are indeed true.
17. Furthermore, I am totally convinced that military appellate counsel would do a better job, become more competent and attentive to detail, have a better work ethic, and serve their clients better in the long run if we had ironclad rules to which we strictly adhered. Life would be simpler and our practice more professional if we refused to *447accept briefs out of time, and if we dismissed petitions filed late for lack of jurisdiction, as is the practice in most state supreme courts. And if we refused to hear issues not raised before the lower courts, the likely result would be that counsel would start raising all issues below.
18. However, all of these things beg the question: How can we ensure that every servicemember not only has enjoyed the right to full and fair consideration of his case by a Federal court composed of civilian judges but also that every servicemember believes that to be true? One method, the one historically chosen by this Court, is to be paternalistic and grant tremendous leeway to young, often inexperienced military lawyers to help them ably represent their clients before this Court. We accept an appellant’s petition on its merits; we listen to issues raised personally by an appellant; and we specify issues from time-to-time, issues not raised by appellate counsel.
19. Over the years, many of these practices have been criticized in both articles and lower-court opinions. I chose to leave the critics unnamed in this essay because they know who they are. They make valid points worthy of our consideration. However, notwithstanding the negative side of these paternalistic practices, all of them are designed to ensure that servicemembers are not slighted in any way, albeit, as our critics have noted, there is a price to be extracted for our paternalism.
20. Another way to ensure that every servicemember enjoys full and fair consideration of his or her ease is to ask our sister courts, the Courts of Criminal Appeals of the various services, for help. Historically, that has not always been the case. And, quite naturally, there have been those who would criticize this Court for not heeding (even not reading!) the opinions issued by the courts below.
21. However, since my first day as a judge of this Court, I have firmly believed that military appellate judges reflect years and years of experience, wisdom, as well as unique knowledge and understanding of military organizations, customs, and traditions; and we should take advantage of that talent. See United States v. Johnson, 21 MJ 211, 216 (CMA 1986) (Cox, J., concurring in the result); United States v. Johanns, 20 MJ 155, 161, 165 (CMA) (Cox, J., concurring in part and concurring in the result in part) (“while I must abide by the judgment of the majority below, I wish to make it clear that my deference to their factfinding expertise in the customs of that service in no way forecloses a different result from other service courts.... ”), cert. denied, 474 U.S. 850, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985). In other words, I want the advice and opinions of our military appellate judges, and the best way to get it is to ask for it. Which we did here.
22. Lastly, a remand from this Court to our lower courts should not impeach confidence in the court’s performance of its statutory duties; rather it should instill confidence in the ability of the lower court not only to administer justice, but indeed to do justice. In the final analysis, that is what we are all about.

 See 41 MJ 213, 229 n. * (1994).